Name: 81/774/EEC: Commission Decision of 10 September 1981 approving a programme relating to the marketing of arboricultural products in the Netherlands pursuant to Council Regulation (EEC) No 355/77 (Only the Dutch text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1981-10-07

 Avis juridique important|31981D077481/774/EEC: Commission Decision of 10 September 1981 approving a programme relating to the marketing of arboricultural products in the Netherlands pursuant to Council Regulation (EEC) No 355/77 (Only the Dutch text is authentic) Official Journal L 285 , 07/10/1981 P. 0035 - 0035****( 1 ) OJ NO L 51 , 23 . 2 . 1977 , P . 1 . COMMISSION DECISION OF 10 SEPTEMBER 1981 APPROVING A PROGRAMME RELATING TO THE MARKETING OF ARBORICULTURAL PRODUCTS IN THE NETHERLANDS PURSUANT TO COUNCIL REGULATION ( EEC ) NO 355/77 ( ONLY THE DUTCH TEXT IS AUTHENTIC ) ( 81/774/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 355/77 OF 15 FEBRUARY 1977 ON COMMON MEASURES TO IMPROVE THE CONDITIONS UNDER WHICH AGRICULTURAL PRODUCTS ARE PROCESSED AND MARKETED ( 1 ), AND IN PARTICULAR ARTICLE 5 THEREOF , WHEREAS THE NETHERLANDS GOVERNMENT FORWARDED ITS PROGRAMME RELATING TO THE MARKETING OF ARBORICULTURAL PRODUCTS ON 26 JANUARY 1981 ; WHEREAS THE SAID PROGRAMME RELATES TO THE CREATION AND RATIONALIZATION OF MARKETING CENTRES AND REGIONAL COLLECTING POINTS FOR ARBORICULTURAL PRODUCTS WITH THE AIM OF ADAPTING THE EXISTING MARKETING SYSTEM TO THE INCREASING REQUIREMENTS OF DEMAND BY CONCENTRATING THESE FACILITIES ; WHEREAS IT CONSTITUTES THEREFORE A PROGRAMME WITHIN THE MEANING OF ARTICLE 2 OF REGULATION ( EEC ) NO 355/77 ; WHEREAS THE PROGRAMME CONTAINS THE DETAILS REQUIRED UNDER ARTICLE 3 OF REGULATION ( EEC ) NO 355/77 , SHOWING THAT THE OBJECTIVES LAID DOWN IN ARTICLE 1 OF THE SAID REGULATION CAN BE ACHIEVED IN RESPECT OF THE SECTOR MENTIONED ; WHEREAS THE SCHEDULE FOR IMPLEMENTATION OF THE PROGRAMME DOES NOT EXCEED THE TIME LIMIT LAID DOWN IN ARTICLE 3 ( 1 ) ( G ) OF THIS REGULATION ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE ON AGRICULTURAL STRUCTURE , HAS ADOPTED THIS DECISION : ARTICLE 1 THE PROGRAMME RELATING TO THE MARKETING OF ARBORICULTURAL PRODUCTS FORWARDED BY THE NETHERLANDS GOVERNMENT PURSUANT TO REGULATION ( EEC ) NO 355/77 ON 26 JANUARY 1981 IS HEREBY APPROVED . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE KINGDOM OF THE NETHERLANDS . DONE AT BRUSSELS , 10 SEPTEMBER 1981 . FOR THE COMMISSION POUL DALSAGER MEMBER OF THE COMMISSION